Title: To Thomas Jefferson from Elizabeth Chamberlayne, 18 December 1805
From: Chamberlayne, Elizabeth
To: Jefferson, Thomas


                  
                     Hond. Sir/ 
                     Eglington King Wm. County Decbr 18. 1805
                  
                  I receiv’d your very friendly and polite Letter dated Novr. 24 which I most certainly should have answered e’er this, but for my ill health, gratitude alone obliges me to offer my sincere thanks my worthy Sir to you for your intended friendship to me & My poor Fatherless Son, who would have receiv’d the Commission, had He health & constitution to undergo the hardships of a Sailors life, but He is very much afflicted with the Rheumatism, and the Docters thinks it would not suit Him, and when I assign my reason, which is, that all my Calamities and misfortunes in this World has arisen from the Water. I hope it will be a sufficient excuse, it was my Son Wm. Dandridges choice to go, so that if any accident should happen to Him, I could not upbraid Myself of being the instigation of it. had I twenty Sons and my Country call’d for assistance. they should all turn out, as their Dear Father did Voluntarily, but the very Idea of loosing Him and my sweet Otway by Water, has distress’d me more than any one can conceive at Dandridges going, least He should share the same fate. I hope kind Sir youl consider my unhappy situation and not take it amiss that my poor Child does not accept of His Commission. and that I am well assured you sent it thro an act of friendship in order to serve Him as well as myself, for which I return you tenn thousand thanks for, & that to the Day of my Death I shall remember your goodness with a Heart full of gratitude, I have inclos’d the Commission & the Warrant, the Dictionary Dandridge wanted, as the Secretary had not sent Him one, which if you have no objections He wishes to keep. I will esteem it kind Sir as a singular favor if you will be so good as to offer my best respects to the Secretary for the kindness also, as well as His attention to Dandridge, whom I trust will behave Himself, so as to gain His esteem & His officers, & that He may be a comfort to me, the short time that I have to stay here, I also thank Him for leting Him stay with me as long as He can, as the last of my Slaves are to be Sold at January Court; but should He be wanting, if He will be so good as to send a Letter to the P. Office at King Wm. C. House He will meet the Vessell, wherever He chuses. accept kind Sir my wishes for your health and happiness & am respectfully yours
                  
                     Eliza Chamberlayne 
                     
                  
                  
               